DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a positioning method for determining coordinates of a moving object by performing a positioning calculation based on information transmitted from a plurality of satellites by a positioning terminal, wherein the positioning terminal outputs a dead reckoning solution as the coordinates of the object in a case where a difference between a solution newly obtained by the positioning calculation and a previous fixed solution is greater than or equal to a threshold in a state where the fixed solution is obtained continuously for a first time, as recited in Claim 1. 
 Claim 6 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those of Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833